— Determination annulled without costs, petition granted, and matter remitted to respondent with direction to approve the application for resubdivision. Memorandum: Petitioner’s application to resubdivide and convert 14 substandard lots into 7 lots was denied by the Syracuse Planning Commission. Although each new lot would *953meet or exceed all minimum subdivision requirements, petitioner’s proposal to construct a two-family residence on each of six residential lots was rejected because the Commission concluded that sufficient open space had not been provided for greenery or outside use by tenants; that the lots were not large enough to provide an adequate buffer at the rear of each lot or to provide for snow removal and off-street parking; and that five residential lots would be more "appropriate”.
The Commission contends that its determination was not arbitrary and capricious because section D of the City of Syracuse Subdivision Regulations empowers the Commission to impose higher planning and design standards where it finds that due to exceptional and unique physical conditions or the special nature and character of surrounding development, compliance with minimum standards would not reasonably protect health, safety and welfare. We conclude that the Commission had the power to impose higher standards but that the exercise of that power in this instance was arbitrary and capricious.
The Commission made no finding that the site of the resubdivision had any "exceptional and unique conditions of topography, location, shape, size, drainage, or other physical features” (City of Syracuse Subdivision Regulations § D), and the record fails to show any unique physical features. The evidence before the Commission does reveal that the surrounding development is a mix of single- and two-family homes; that the open space provided by petitioner’s proposal is greater than that generally provided in the neighborhood; that petitioner intends to store snow at the buffer areas provided at the rear of each lot; and that petitioner’s proposed parking spaces for each building plus driveway area are similar to off-street parking areas provided by other residents in the area. In sum, there is no evidence that the nature of surrounding development necessitates a higher planning or design standard. Under the circumstances, the determination lacks any rational basis and it must be annulled.
All concur, except Denman, J. P., and Green, J., who dissent and vote to confirm the determination, in the following memorandum.